         Case
          Case1:20-cv-07043-PGG
               1:20-cv-07043-PGG Document
                                  Document37-1
                                           38 Filed
                                               Filed08/31/21
                                                     08/27/21 Page
                                                               Page11ofof16
                                                                          16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIFFANY LENTZ,

                                 Plaintiff,            STIPULATED
                                                       CONFIDENTIALITYAGREEMENT
                   - against -                         AND PROTECTIVE ORDER AND
                                                       FRE 502(D) AND (E) CLAWBACK
THOUGHTWORKS, INC. and KISHORE                         AGREEMENT AND ORDER
RACHAPUDI,
                                                       20 Civ. 7043(PGG)
                                 Defendants.


 PAUL G. GARDEPHE, U.S.D.J.:

                WHEREAS, all the parties to this action (collectively the “Parties” and

 individually a “Party”) request that this Court issue a protective order pursuant to Federal Rule of

 Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

 information that they may need to disclose in connection with discovery in this action;

                WHEREAS, the Parties, through counsel, agree to the following terms;

                WHEREAS, this Court finds good cause exists for issuance of an appropriately

 tailored confidentiality order governing the pretrial phase of this action;

                WHEREAS, the Parties have agreed to stipulate to protect certain privileged and

otherwise protected documents, data (including electronically stored information) and other

information, including without limitation, metadata (collectively “Documents”), against claims of

waiver and inadvertent production in the event that they are produced during the course of this

litigation whether pursuant to a Court Order, the Parties’ discovery request, or informal production;

                WHEREAS, the Parties wish to comply with discovery deadlines, and complete

discovery as expeditiously as possible, while preserving and without waiving any evidentiary

protections or privileges applicable to the information contained in the Documents produced,

including as against third parties and other Federal and State proceedings, and in addition to their
                                                   1
         Case
          Case1:20-cv-07043-PGG
               1:20-cv-07043-PGG Document
                                  Document37-1
                                           38 Filed
                                               Filed08/31/21
                                                     08/27/21 Page
                                                               Page22ofof16
                                                                          16



agreement, need the additional protections a Court Order under FRE 502(d) and (e) to do so;

                WHEREAS, in order to comply with applicable discovery deadlines, a Party may be

required to produce certain categories of Documents that have been subject to minimal or no attorney

review (the “Disclosures”). This Stipulation and Order is designed to foreclose any arguments that

by making such Disclosures, the disclosure or production of Documents subject to a legally

recognized claim of privilege, including without limitation the attorney-client privilege, work-

product doctrine, or other applicable privilege:

                       (a)     was not inadvertent by the Producing Party;

                       (b)     that the Producing Party did not take reasonable steps to prevent the

                               disclosure of privileged Documents;

                       (c)     that the Producing Party did not take reasonable or timely steps to

                               rectify such Disclosure; and/or

                       (d)     that such Disclosure acts as a waiver of applicable privileges or

                               protections associated with such Documents.

                WHEREAS, because the purpose of this Stipulation is to protect and preserve

 privileged Documents, the Parties agree they are bound as follows from and after the date their

 counsel have signed it, even if such execution occurs prior to Court approval,

                IT IS HEREBY ORDERED that any person subject to this Order – including

 without limitation the Parties to this action (including their respective corporate parents,

 successors, and assigns), their representatives, agents, experts and consultants, all third parties

 providing discovery in this action, and all other interested persons with actual or constructive

 notice of this Order — will adhere to the following terms, upon pain of contempt:

                1.      With respect to “Discovery Material” (i.e., information of any kind

 produced or disclosed in the course of discovery in this action) that a person has designated as

                                                   2
        Case
         Case1:20-cv-07043-PGG
              1:20-cv-07043-PGG Document
                                 Document37-1
                                          38 Filed
                                              Filed08/31/21
                                                    08/27/21 Page
                                                              Page33ofof16
                                                                         16



“Confidential” pursuant to this Order, no person subject to this Order may disclose such

Confidential Discovery Material to anyone else except as this Order expressly permits:

               2.       The Party or person producing or disclosing Discovery Material

(“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

               (a)      previously non-disclosed financial information (including without

                        limitation profitability reports or estimates, percentage fees, design fees,

                        royalty rates, minimum guarantee payments, sales reports, and sale

                        margins);

               (b)      previously non-disclosed material relating to ownership or control of any

                        non-public company;

               (c)      previously non-disclosed business plans, product-development

                        information, or marketing plans;

               (d)      any information of a personal or intimate nature regarding any individual;

                        or

               (e)      any other category of information this Court subsequently affords

                        confidential status.

               3.       With respect to the Confidential portion of any Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the

protected portion in a manner that will not interfere with legibility or audibility; and (b)

producing for future public use another copy of said Discovery Material with the confidential

information redacted.

               4.       A Producing Party or its counsel may designate deposition exhibits or

                                                  3
        Case
         Case1:20-cv-07043-PGG
              1:20-cv-07043-PGG Document
                                 Document37-1
                                          38 Filed
                                              Filed08/31/21
                                                    08/27/21 Page
                                                              Page44ofof16
                                                                         16



portions of deposition transcripts as Confidential Discovery Material either by: (a) indicating on

the record during the deposition that a question calls for Confidential information, in which case

the reporter will bind the transcript of the designated testimony in a separate volume and mark it

as “Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines of the transcript that are to be designated “Confidential,” in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the

entire deposition transcript as if it had been designated Confidential.

               5.      If at any time before the trial of this action a Producing Party realizes that

it should have designated as Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material by

so apprising all prior recipients in writing. Thereafter, this Court and all persons subject to this

Order will treat such designated portion(s) of the Discovery Material as Confidential.

               6.      Nothing contained in this Order will be construed as: (a) a waiver by a

Party or person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or other

evidence.

               7.      Where a Producing Party has designated Discovery Material as

Confidential, other persons subject to this Order may disclose such information only to the

following persons:




                                                  4
Case
 Case1:20-cv-07043-PGG
      1:20-cv-07043-PGG Document
                         Document37-1
                                  38 Filed
                                      Filed08/31/21
                                            08/27/21 Page
                                                      Page55ofof16
                                                                 16




     (a)    the Parties to this action, their insurers, and counsel to their insurers;

     (b)    counsel retained specifically for this action, including any paralegal,

            clerical, or other assistant that such outside counsel employs and assigns to

            this matter;

     (c)    outside vendors or service providers (such as copy-service providers and

            document-management consultants) that counsel hire and assign to this

            matter;

     (d)    any mediator or arbitrator that the Parties engage in this matter or that this

            Court appoints, provided such person has first executed a Non-Disclosure

            Agreement in the form annexed as an Exhibit hereto;

     (e)    as to any document, its author, its addressee, and any other person

            indicated on the face of the document as having received a copy;

     (f)    any witness who counsel for a Party in good faith believes may be called

            to testify at trial or deposition in this action, provided such person has first

            executed a Non-Disclosure Agreement in the form annexed as an Exhibit

            hereto;

     (g)    any person a Party retains to serve as an expert witness or otherwise

            provide specialized advice to counsel in connection with this action,

            provided such person has first executed a Non-Disclosure Agreement in

            the form annexed as an Exhibit hereto;

     (h)    stenographers engaged to transcribe depositions the Parties conduct in this

            action; and




                                       5
        Case
         Case1:20-cv-07043-PGG
              1:20-cv-07043-PGG Document
                                 Document37-1
                                          38 Filed
                                              Filed08/31/21
                                                    08/27/21 Page
                                                              Page66ofof16
                                                                         16




               (i)     this Court, including any appellate court, its support personnel, and court

                       reporters.

               8.      Before disclosing any Confidential Discovery Material to any person

referred to in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order

to such person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit

hereto stating that he or she has read this Order and agrees to be bound by its terms. Said

counsel must retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to

opposing counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

               9.      In accordance with paragraph 2 of this Court’s Individual Practices, any

party filing documents under seal must simultaneously file with the Court a letter brief and

supporting declaration justifying – on a particularized basis – the continued sealing of such

documents. The parties should be aware that the Court will unseal documents if it is unable to

make “specific, on the record findings . . . demonstrating that closure is essential to preserve

higher values and is narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

               10.     The Court also retains discretion whether to afford confidential treatment

to any Discovery Material designated as Confidential and submitted to the Court in connection

with any motion, application, or proceeding that may result in an order and/or decision by the

Court. All persons are hereby placed on notice that the Court is unlikely to seal or otherwise

afford confidential treatment to any Discovery Material introduced in evidence at trial, even if

such material has previously been sealed or designated as Confidential.

               11.     In filing Confidential Discovery Material with this Court, or filing

portions of any pleadings, motions, or other papers that disclose such Confidential Discovery

                                                  6
       Case
        Case1:20-cv-07043-PGG
             1:20-cv-07043-PGG Document
                                Document37-1
                                         38 Filed
                                             Filed08/31/21
                                                   08/27/21 Page
                                                             Page77ofof16
                                                                        16



Material (“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission.

               12.      Any Party who objects to any designation of confidentiality, or lack of

such designation by the producing party, may at any time before the trial of this action serve

upon counsel for the Producing Party a written notice stating with particularity the grounds of

the objection. If the Parties cannot reach agreement promptly, counsel for all affected Parties

will address their dispute to this Court in accordance with paragraph 4(E) of this Court’s

Individual Practices.

               13.      Any Party who requests additional limits on disclosure (such as

“attorneys’ eyes only” in extraordinary circumstances), may at any time before the trial of this

action serve upon counsel for the recipient Parties a written notice stating with particularity the

grounds of the request. If the Parties cannot reach agreement promptly, counsel for all affected

Parties will address their dispute to this Court in accordance with paragraph 4(E) of this Court’s

Individual Practices.

               14.      Recipients of Confidential Discovery Material under this Order may use

such material solely for the prosecution and defense of this action and any appeals thereto, and

not for any business, commercial, or competitive purpose or in any other litigation proceeding.

Nothing contained in this Order, however, will affect or restrict the rights of any Party to use

material that is publicly available other than as a result of a wrongful act. Nor does anything

contained in this Order restrict the rights of any Party with respect to documents or information

it already had in its possession, or obtained from a non-party, provided that such documents or

                                                  7
       Case
        Case1:20-cv-07043-PGG
             1:20-cv-07043-PGG Document
                                Document37-1
                                         38 Filed
                                             Filed08/31/21
                                                   08/27/21 Page
                                                             Page88ofof16
                                                                        16



information are not: (a) subject to a separate confidentiality agreement, including without

limitation employee non-disclosure and confidentiality agreements, or other non-disclosure

obligation to Defendant ThoughtWorks, (b) subject to a written confidentiality, non-disclosure,

or acceptable-use policy of Defendant ThoughtWorks, or (c) considered confidential business

information and/or trade secret information by law.

               15.     Nothing in this Order will prevent any Party from producing any

Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

oppose compliance with the subpoena, other compulsory process, or other legal notice if the

Producing Party deems it appropriate to do so.

               16.     Each person who has access to Discovery Material designated as

Confidential pursuant to this Order must take all due precautions to prevent the unauthorized or

inadvertent disclosure of such material. In particular, party or person receiving Confidential

Discovery Material shall maintain a information security program that includes reasonable

administrative, technical, and physical safeguards designed to protect the security and

confidentiality of such Confidential Discovery Material, protect against any reasonably

anticipated threats or hazards to the security of such Confidential Discovery Material, and

protect against unauthorized access to or use of such Confidential Discovery Material. To the

extent that a party or person receiving Confidential Discovery Material does not have an

information security program they may comply with this provision by having the Confidential

Discovery Material stored with eDiscovery vendors or claims administrators that maintain such

                                                 8
        Case
         Case1:20-cv-07043-PGG
              1:20-cv-07043-PGG Document
                                 Document37-1
                                          38 Filed
                                              Filed08/31/21
                                                    08/27/21 Page
                                                              Page99ofof16
                                                                         16



 an information security program. If the party or person who has access to Confidential

 Discovery Material discovers a breach of security, including any actual or suspected

 unauthorized access, relating to Confidential Discovery Material, the receiving party shall:

 (a) promptly provide written notice to the designating party of such breach; (b) investigate and

 make reasonable efforts to remediate the effects of the breach, and provide the Producing Party

 with assurances reasonably satisfactory to the Producing Party that such breach shall not recur;

 and (c) provide sufficient information about the breach that the Producing Party can reasonably

 ascertain the size and scope of the breach.

                17.     Within 60 days of the final disposition of this action – including all

 appeals – all recipients of Confidential Discovery Material must either return it – including all

 copies thereof – to the Producing Party, or, upon permission of the Producing Party, destroy such

 material – including all copies thereof. In either event, by the 60-day deadline, the recipient

 must certify its return or destruction by submitting a written certification to the Producing Party

 that affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms

 of reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this

 provision, the attorneys that the Parties have specifically retained for this action may retain an

 archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

 correspondence, or attorney work product, even if such materials contain Confidential Discovery

 Material. Any such archival copies that contain or constitute Confidential Discovery Material

 remain subject to this Order.

                FURTHER IT IS HEREBY ORDERED pursuant to pursuant to Federal Rule of

Evidence 502, governing the return of inadvertently produced documents and data and affording

them the protection of Federal Rule of Evidence 502(d) and (e), on the terms set forth herein.

                18.     Pursuant to FRE 502(d) and (e), the Parties agree to and the Court orders

                                                   9
       Case
        Case1:20-cv-07043-PGG
             1:20-cv-07043-PGG Document
                                Document37-1
                                         38 Filed
                                             Filed08/31/21
                                                   08/27/21 Page
                                                             Page10
                                                                  10ofof16
                                                                         16



protection of privileged and otherwise protected Documents against claims of waiver (including

as against third parties and in other federal and state proceedings) as follows:

              (a)     The disclosure or production of Documents by a Producing Party subject to a

                      legally recognized claim of privilege, including without limitation the

                      attorney-client privilege and the work-product doctrine, to a Receiving Party,

                      shall in no way constitute the voluntary disclosure of such Document.

              (b)     The inadvertent disclosure or production of any Document this action shall

                      not result in the waiver of any privilege, evidentiary protection or other

                      protection associated with such Document as to the Receiving Party or any

                      third parties, and shall not result in any waiver, including subject matter

                      waiver, of any kind.

              (c)     If, during the course of this litigation, a party determines that any Document

                      produced by another party is or may reasonably be subject to a legally

                      recognizable privilege or evidentiary protection (“Protected Document”):

                      (i)    the Receiving Party shall: (A) refrain from reading the Protected

                             Document any more closely than is necessary to ascertain that it is

                             privileged or otherwise protected from disclosure; (B) immediately

                             notify the Producing Party in writing that it has discovered

                             Documents believed to be privileged or protected; (C) specifically

                             identify the Protected Documents by Bates number range or hash

                             value, and, (D) within ten (10) days of discovery by the Receiving

                             Party, return, sequester, or destroy all copies of such Protected

                             Documents, along with any notes, abstracts or compilations of the

                             content thereof. To the extent that a Protected Document has been

                                                 10
Case
 Case1:20-cv-07043-PGG
      1:20-cv-07043-PGG Document
                         Document37-1
                                  38 Filed
                                      Filed08/31/21
                                            08/27/21 Page
                                                      Page11
                                                           11ofof16
                                                                  16



                  loaded into a litigation review database under the control of the

                  Receiving Party, the Receiving Party shall have all electronic copies

                  of the Protected Document extracted from the database. Where such

                  Protected Documents cannot be destroyed or separated, they shall not

                  be reviewed, disclosed, or otherwise used by the Receiving Party.

                  Notwithstanding, the Receiving Party is under no obligation to search

                  or review the Producing Party’s Documents to identify potentially

                  privileged or work product Protected Documents.

           (ii)   If the Producing Party intends to assert a claim of privilege or other

                  protection over Documents identified by the Receiving Party as

                  Protected Documents, the Producing Party will, within ten (10) days

                  of receiving the Receiving Party’s written notification described

                  above, inform the Receiving Party of such intention in writing and

                  shall provide the Receiving Party with a log for such Protected

                  Documents that is consistent with the requirements of the Federal

                  Rules of Civil Procedure, setting forth the basis for the claim of

                  privilege or other protection. In the event that any portion of a

                  Protected Document does not contain privileged or protected

                  information, the Producing Party shall also provide to the Receiving

                  Party a redacted copy of the document that omits the information that

                  the Producing Party believes is subject to a claim of privilege or

                  other protection.

     (d)   If, during the course of this litigation, a party determines it has produced a

           Protected Document:

                                      11
Case
 Case1:20-cv-07043-PGG
      1:20-cv-07043-PGG Document
                         Document37-1
                                  38 Filed
                                      Filed08/31/21
                                            08/27/21 Page
                                                      Page12
                                                           12ofof16
                                                                  16



           (i)    the Producing Party may notify the Receiving Party of such

                  inadvertent production in writing, and demand the return of such

                  documents. Such notice shall be in writing, however, it may be

                  delivered orally on the record at a deposition, promptly followed up

                  in writing. The Producing Party’s written notice will identify the

                  Protected Document inadvertently produced by bates number range

                  or hash value, the privilege or protection claimed, and the basis for

                  the assertion of the privilege and shall provide the Receiving Party

                  with a log for such Protected Documents that is consistent with the

                  requirements of the Federal Rules of Civil Procedure, setting forth

                  the basis for the claim of privilege or other protection. In the event

                  that any portion of the Protected Document does not contain

                  privileged or protected information, the Producing Party shall also

                  provide to the Receiving Party a redacted copy of the Document that

                  omits the information that the Producing Party believes is subject to a

                  claim of privilege or other protection.

           (ii)   The Receiving Party must, within ten (10) days of receiving the

                  Producing Party’s written notification described above, return,

                  sequester, or destroy the Protected Document and any copies, along

                  with any notes, abstracts or compilations of the content thereof. To

                  the extent that a Protected Document has been loaded into a litigation

                  review database under the control of the Receiving Party, the

                  Receiving Party shall have all electronic copies of the Protected

                  Document extracted from the database.

                                     12
Case
 Case1:20-cv-07043-PGG
      1:20-cv-07043-PGG Document
                         Document37-1
                                  38 Filed
                                      Filed08/31/21
                                            08/27/21 Page
                                                      Page13
                                                           13ofof16
                                                                  16



     (e)   To the extent that the information contained in a Protected Document has

           already been used in or described in other documents generated or

           maintained by the Receiving Party prior to the date of receipt of written

           notice by the Producing Party as set forth in paragraphs (c)(ii) and d(i), then

           the Receiving Party shall sequester such documents until the claim has been

           resolved. If the Receiving Party disclosed the Protected Document before

           being notified of its inadvertent production, it must take reasonable steps to

           retrieve it.

     (f)   The Receiving Party’s return, sequestering or destruction of Protected

           Documents as provided herein will not act as a waiver of the Requesting

           Party’s right to move for the production of the returned, sequestered or

           destroyed documents on the grounds that the documents are not, in fact,

           subject to a viable claim of privilege or protection. However, the Receiving

           Party is prohibited and estopped from arguing that:

           (i)     the disclosure or production of the Protected Documents acts as a

                   waiver of an applicable privilege or evidentiary protection;

           (ii)    the disclosure of the Protected Documents was not inadvertent;

           (iii)   the Producing Party did not take reasonable steps to prevent the

                   disclosure of the Protected Documents; or

           (iv)    the Producing Party failed to take reasonable or timely steps to

                   rectify the error pursuant to Federal Rule of Civil Procedure

                   26(b)(5)(B), or otherwise.

     (g)   Either party may submit Protected Documents to the Court under seal for a

           determination of the claim of privilege or other protection. The Producing

                                      13
Case
 Case1:20-cv-07043-PGG
      1:20-cv-07043-PGG Document
                         Document37-1
                                  38 Filed
                                      Filed08/31/21
                                            08/27/21 Page
                                                      Page14
                                                           14ofof16
                                                                  16



           Party shall preserve the Protected Documents until such claim is resolved.

           The Receiving Party may not use the Protected Documents for any purpose

           absent this Court’s Order.

     (h)   Upon a determination by the Court that the Protected Documents are

           protected by the applicable privilege or evidentiary protection, and if the

           Protected Documents have been sequestered rather than returned or

           destroyed by the Receiving Party, the Protected Documents shall be returned

           or destroyed within 10 (ten) days of the Court’s order. The Court may also

           order the identification by the Receiving Party of Protected Documents by

           search terms or other means.

     (i)   Nothing contained herein is intended to, or shall serve to limit a party’s right

           to conduct a review of documents, data (including electronically stored

           information) and other information, including without limitation, metadata,

           for relevance, responsiveness and/or the segregation of privileged and/or

           protected information before such information is produced to another party.

     (j)   By operation of the parties’ agreement and Court Order, the parties are

           specifically afforded the protections of FRE 502 (d) and (e).




                                        14
       Case
        Case1:20-cv-07043-PGG
             1:20-cv-07043-PGG Document
                                Document37-1
                                         38 Filed
                                             Filed08/31/21
                                                   08/27/21 Page
                                                             Page15
                                                                  15ofof16
                                                                         16




               19.    This Order will survive the termination of the litigation and will continue

to be binding upon all persons to whom Confidential Discovery Material is produced or

disclosed.

               20.    This Court will retain jurisdiction over all persons subject to this Order to

the extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.


SO STIPULATED AND AGREED.



By:    _________________________                 By:     _________________________
       YOUNG & MA LLP                                    LITTLER MENDELSON, P.C.
       Tiffany Ma                                        Sean A. Malley
       575 Lexington Avenue                              Gary Moy
       New York, New York 10022                          900 Third Avenue
       (212) 971-9773                                    New York, New York 10022
                                                         (212) 583-9600
       MICHAEL P. PAPPAS LAW FIRM,
       P.C.                                              Attorneys for Defendant
       Michael Pappas
       3 Columbus Circle, 15th Floor
       New York, New York 10019
       (646) 770-7890

       Attorneys for Plaintiff


Dated: New York, New York
        August 31, 2021
                                             SO ORDERED.



                                             Paul G. Gardephe
                                             United States District Judge




                                                15
       Case
        Case1:20-cv-07043-PGG
             1:20-cv-07043-PGG Document
                                Document37-1
                                         38 Filed
                                             Filed08/31/21
                                                   08/27/21 Page
                                                             Page16
                                                                  16ofof16
                                                                         16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIFFANY LENTZ,

                               Plaintiff,                        NON-DISCLOSURE
                                                                 AGREEMENT
                     - against -
                                                                20 Civ. 7043 (PGG)
THOUGHTWORKS, INC. and KISHORE
RACHAPUDI,

                               Defendants.


               I,                                         , acknowledge that I have read and

understand the Protective Order in this action governing the non-disclosure of those portions of

Discovery Material that have been designated as Confidential. I agree that I will not disclose

such Confidential Discovery Material to anyone other than for purposes of this litigation and that

at the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.




                                                       Dated:
